417 F.2d 1337
Herbert D. STEVENS, Petitioner-Appellant,v.Louis NELSON, Warden, et al., Respondents-Appellees.
No. 23786.
United States Court of Appeals Ninth Circuit.
Aug. 13, 1969, Rehearing Denied Sept. 17, 1969, CertiorariDenied Jan. 12, 1970, See 90 S. Ct. 591.

1
Herbert D. Stevens, in pro. per.


2
Thomas C. Lynch, Atty. Gen., San Francisco, Cal., for appellees.


3
Before CHAMBERS and HAMLEY, Circuit Judges, and BEEKS, District judge.


4
The appeal is affirmed upon the basis of the district court's memorandum of October 8, 1968.  See Stevens v. Nelson, 302 F. Supp. 968.